UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-6935




In Re: TONY ALLEN WALKER,

                                                         Petitioner.



         On Petition for Writ of Mandamus.    (CA-95-690)


Submitted:   September 27, 2002           Decided:   October 8, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tony Allen Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Allen Walker petitions this court for a writ of mandamus

directing the district court to rule on his habeas corpus petition

filed pursuant to 28 U.S.C. § 2254 (2000), which Walker filed in

September 1995.      The district court docket sheet reveals that on

September 25, 2002, the district court entered a final order

denying relief on Walker’s § 2254 petition.          Accordingly, Walker

has received the relief he seeks in his mandamus petition. Although

we grant Walker leave to proceed in forma pauperis, we dismiss the

mandamus petition as moot.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.




                                                         PETITION DENIED




                                     2